Citation Nr: 1029955	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  08-15 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for diabetes mellitus type II 
(DM), including as secondary to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to June 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island, which denied the above claim.  In May 2010, the Veteran 
testified at a hearing before the undersigned Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

The Veteran contends that his currently diagnosed DM was incurred 
during service due to exposure to herbicides while serving in 
Guam.  Specifically, the Veteran has reported that, while he was 
stationed with the 99th Bombardment Wing at the Westover Air 
Force Base in Massachusetts, he did a 6-month tour of duty in 
Guam from September 1968 to February 1969.  Additionally, he has 
reported that, while he was working on the flight line in Guam, 
the perimeter of the airfield, which was approximately 200 yards 
from the flight line, was periodically sprayed with herbicides to 
prevent and/or reduce foliage growth.  In this regard, the Board 
notes that, although the Veteran served during the Vietnam era, 
he does not contend, nor does the evidence show, that he served 
in the Republic of Vietnam.  

The Veteran's service personnel records confirm that he was 
stationed at the Westover Air Force Base from January 1968 to 
June 1971, and was assigned to the 99th Bombardment Wing.  
Additionally, his DD-214 confirms that his military occupational 
specialty (MOS) was as a jet engine mechanic.  The Board notes 
that, to date, the Veteran's specific dates of service in Guam 
have not been confirmed; however, the Board points out that a 
December 14, 1968, service treatment record shows that he was 
treated at the dispensary at Anderson Air Force Base in Guam, and 
as such, the Veteran has established that he was in Guam during 
service.  

The evidence of record also reveals that, following service, the 
Veteran has been diagnosed with DM.  See January 2007 treatment 
note from Bridgewater Goddard Park Medical Associates.  In this 
regard, the Board notes that DM is one of the listed disabilities 
for which service connection may be established based on a legal 
"presumption based on herbicide exposure."  See 38 C.F.R. § 
3.307(a)(6)(iii), 3.309(a) (2009).  Significantly, however, 
because the Veteran did not serve on active duty "in the 
Republic of Vietnam" during the Vietnam era, he is not presumed 
to have been exposed to herbicide agent during service.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) 
(2009).  As such, his exposure to herbicides outside of the 
Republic of Vietnam must be verified before service connection 
for DM based on herbicide exposure may be established.  

The M21-1MR manual provides guidelines for verifying exposure to 
herbicides outside of Vietnam and the demilitarized zone in 
Korea.  Specifically, under M21-1MR, Part IV, Subpart ii, 
2.C.10.n., once the Veteran has provided the approximate dates 
(i.e., within a 60 day period), location, and nature of the 
alleged exposure, the RO is to submit a request to Compensation 
and Pension (C&P) Services via email, furnishing the Veteran's 
detailed description of exposure and requesting a review of the 
Department of Defense's (DOD) inventory of herbicide operations 
to determine whether herbicides were used as alleged by the 
Veteran.  If the C&P Services' review yields a negative result, 
then the RO is to submit a request for verification of exposure 
to herbicides to the U.S. Army and Joint Services Records 
Research Center (JSRRC) based on the Veteran's military unit, 
location, dates at the location, military occupation, and any 
other relevant facts as shown by the Veteran's service records.  
See M21-1MR, Part IV, Subpart ii, 2.C.10.n.
 
In this regard, the Board acknowledges that the RO has made some 
effort to verify the Veteran's exposure to herbicides during 
service.  Specifically, the record reflects that, in April 2007, 
the RO submitted a request to C&P Services via email requesting a 
review of DOD's list of herbicide use and test sites outside of 
Vietnam to verify the Veteran's reported exposure.  The C&P 
Services' response email later that day notes that the DOD list 
contains 71 sites within the United States and foreign countries 
where herbicide/Agent Orange use and testing is acknowledged.  
This response also notes that the DOD list does not contain any 
references to routine base maintenance activities, such as brush 
clearing, and that DOD has advised that such small scale 
herbicide use applications have not been compiled into a list.  
The C&P Services' response then goes on to indicate that a review 
of the DOD list did not reveal any herbicide test or use sites in 
Guam, but notes that the Veteran's alleged exposure involved 
small scale brush clearing activity, and as such was not an 
activity that would be of record with the DOD.  Accordingly, C&P 
Services reported that the M21-1MR Manual provisions regarding 
claimed herbicide exposure at locations and/or on dates not on 
the DOD list should be followed in this case.  Specifically, as 
described above, unless the RO determined that the Veteran's 
claim was inherently incredible or clearly lacked merit under 38 
C.F.R. § 3.159(d)(2), JSRRC should be contacted to verify any 
potential herbicide exposure based on the facts available 
regarding herbicide use and the Veteran's location during 
service.  Finally, the C&P Services' response states that such 
determinations must be made by JSRRC on a case-by-case basis. 

Additionally, a claim development note time-stamped later that 
day notes the C&P Services' response that 1) they could not 
provide any evidence to support the Veteran's claim that he was 
exposed to herbicides while stationed at Anderson Air Force Base 
in Guam, and 2) unless the claim was found to be inherently 
incredible or to clearly lack merit, it should be referred to 
JSRRC for any information they could provide regarding the 
Veteran's claimed exposure to herbicides at Anderson Air Force 
Base in Guam.  The claim development note then goes on to state 
that the Veteran's claimed exposure to herbicides during service 
was not inherently incredible or lacking in merit, and as such, 
the claim should be referred to JSRRC for verification.  

A subsequent claim development note dated in August 2007 reports 
that, based on a review conducted in July 2007, there was no 
evidence of record confirming that the Veteran served a 6-month 
tour of duty in Guam.  Additionally, the note states that because 
the C&P Services' April 2007 response revealed that 1) the DOD 
list failed to show that Guam was one of the use/test sites, 2) 
small scale herbicide use such as foliage reduction was not have 
compiled on a list, and even if such a list were compiled, it 
would not contain the specific names of participants in the small 
scale herbicide operations, and 3) without a list containing the 
Veteran's name as someone who applied herbicides in Guam, his 
claimed exposure could never be proven.  As such, the August 2007 
claim development note concluded that the Veteran's claim clearly 
lacked merit and referral to JSRRC was not appropriate. 

Finally, in January 2010, the RO submitted a request to the 
Defense Personnel Records Information Retrieval System (DPRIS) 
for verification of the Veteran's exposure to herbicides in 
service.  Similar to the C&P Service response, the DPRIS response 
states that, based on a review of the DOD listing of herbicide 
use and test sites outside of the Republic Vietnam, the available 
historical data does not document any tactical herbicide 
spraying, testing, storage, or usage at Anderson Air Force Base.  

Accordingly, it appears that, thus far, herbicide exposure 
verification efforts have only included reviewing the DOD list of 
test/use sites, which does not include Anderson Air Force Base.  
To date, however, a request for verification of the Veteran's 
reported exposure to herbicides has not been submitted to JSRRC.  
The Board finds that an attempt at such verification must be 
undertaken before a decision is rendered in this case.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2009).  

In determining that such development is necessary, the Board 
acknowledges that, in August 2007, the RO concluded that the 
Veteran's claim lacked merit and that referral to JSRRC was 
inappropriate insofar as his claimed exposure could never be 
proven because there would not be a list containing his name as 
someone who applied herbicides in Guam.  In this regard, the 
Board points out that the M21-1MR manual provides only that, in 
cases involving herbicide exposure outside of Vietnam and the 
demilitarized zone in Korea, if the C&P Services' review of the 
DOD's list of herbicide use and test sites yields a negative 
result, then the RO should submit a request for verification of 
exposure to JSRRC; there is no provision stating that the 
Veteran's name must specifically be on a list as someone who 
sprayed herbicide in order for JSRRC verification to be 
warranted.  Moreover, the Board finds that discontinuance of VA 
assistance in obtaining evidence under 38 C.F.R. § 3.159(d) is 
not yet warranted in his case.  In this regard, the Board does 
not find the Veteran's claim to be inherently incredible and/or 
clearly lacking in merit.  Rather, the Board finds that it is 
facially plausible that, while working in Guam as a jet engine 
mechanic on the flight line, he could have been exposed to 
herbicides being sprayed on the air field if such herbicides were 
used at the Andersen Air Force Base to prevent and/or reduce 
foliage growth.  Moreover, the Board is not convinced that there 
is simply no reasonable possibility that further assistance would 
substantiate the Veteran's claim.  Accordingly, the Board finds 
that this case must be remanded for further development.  

Accordingly, the case is REMANDED for the following action:

1. Contact the U.S. Army and Joint Services 
Records Research Center (JSRRC) and request 
that they verify 
a) the Veteran's dates of service in Guam, 
and b) whether any herbicide agents were used 
at Anderson Air Force Base in Guam during the 
period in which the Veteran served there, 
including any service from September 1968 to 
February 1969.  In this regard, the Board 
again points out that the Veteran's service 
treatment records show that he was in Guam in 
December 1968.  All attempts to obtain such 
information and the responses to inquiries 
should be associated with the claims file.

2.  Then, readjudicate the Veteran's claim on 
appeal.  If the claim remains denied, provide 
the Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


